DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Remarks/Arguments
Applicant’s Response to the Non-Final Rejection, received on 6 July 2022, (“Response”) is acknowledged. The Response appears to be a bona fide attempt at furthering prosecution and the Examiner will treat the Response as fully responsive.
Applicant’s arguments with respect to claim(s) 46, 49, 53-56, 60-62, and 65 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
	The information disclosure statement, filed 19 May 2022, complies with the provisions of 37 CFR 1.97, 1.98. It has been placed in the application file, and the information referred to therein has been considered as to the merits1.  An initialed and dated copy of Applicant’s IDS form 1449- Paper No 20220519, is attached to the instant Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46, 59, 53-54, 56, 60-62, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US 2015/0242760 A1) in view of Kanno et al. (US 2018/0260687 A1).
a.	Regarding claim 46, Miao discloses one or more instances of computer-readable media collectively having contents configured to cause a computing device to obtain a plurality of machine learning models and optimize the plurality of machine learning models, none of the instances of computer-readable media constituting a transitory propagating signal per se (Miao discloses that “[c]omputer readable media may include computer storage media and/or communication media. Computer storage media includes volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules, or other data. Computer storage media includes, but is not limited to, phase change memory (PRAM), static random-access memory (SRAM), dynamic random-access memory (DRAM), other types of random-access memory (RAM), read-only memory (ROM), electrically erasable programmable read-only memory (EEPROM), flash memory or other memory technology, compact disk read-only memory (CD-ROM), digital versatile disks (DVD) or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other non-transmission medium that can be used to store information for access by a computing device” at ¶ 0036), the method comprising: 
obtaining a plurality of machine learning models (Miao discloses personalizing machine learning models at Figs. 3-306A-C and ¶¶ 0045-48); and 
for each machine learning model of the plurality of machine learning models: identifying a hardware target of the machine learning model, wherein the hardware target includes an indication of hardware upon which the machine learning model is to be deployed (Miao discloses that a personalized machine learning model for each client device at Fig. 3 and ¶¶ 0045-0048);  
retrieving optimization result data from a repository of optimization result data based on the identified hardware target (Miao discloses “[a] personalized machine learning approach may use a distributed asynchronous optimization algorithm” at ¶¶ 0045, 0049-53; Miao also discloses that “client device 502 collects information locally. Such information may be associated with an application executed by client device 502. Information collected locally may include images and/or videos captured and/or downloaded by a user of client device 502, images and/or videos of the user, a voice sample of the user, or a search query from the user, just to name a few examples” at Fig. 4-404 and ¶ 0056);
optimizing changing the machine learning model for optimized operation on hardware specified by the identified hardware target, based on the hardware target and the retrieved optimization result data (Miao discloses that “client device 502 may modify consensus machine learning model 508 based, at least in part, on the information collected locally by client device 502. Client device 502 (e.g., an individual user) can modify consensus machine learning model 508 by performing an operation (e.g., minimization problem) that includes the first and third terms of equation 1 for an individual user i, which is equation 2 . . . .” at Fig. 4-406 and ¶¶ 0057). 
However, Miao does not disclose obtaining additional optimization result data by evaluating the performance of the optimized machine learning model on hardware indicated by the hardware target; and 
storing the additional optimization result data within the repository of optimization result data.
Kanno discloses obtaining additional optimization result data by evaluating the performance of the optimized machine learning model on hardware indicated by the hardware target (Kanno discloses generating OL data form the second hierarchy machine learning/recognizing device at Figs. 14 and 16 and ¶¶0137-0140 and 0148); and 
storing the additional optimization result data within the repository of optimization result data (Kanno discloses that “second hierarchy machine learning/recognizing device, and the neural network structure and the weight coefficient for extracting the operation or the feature of the observation target well are extracted and stored as a database” at Fig. 16 and ¶0149).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the two hierarchy system of Kanno to Miao’s personalized machine learning models of client devices.
The suggestion/motivation would have been to enable “efficiently performing learning at a high speed while suppressing an increase in a hardware amount using a plurality of neural networks which differs in the number of units of an intermediate layer.” (Kanno; ¶0008).
b.	Regarding claim 49, the combination applied in claim 46 discloses wherein optimizing the machine learning model includes changing code used by the machine learning model (Kanno discloses that “information indicating the feature of the first hierarchy machine learning/recognizing device includes neural network configuration information (DNN #), weight coefficient information (WPN #), comparison result information (RES_COMP) with correct solution information, recognition result information (such as a recognition correct solution rate: Det_rank), and a configuration update request signal (update request) (UD Req) of the first hierarchy machine learning/recognizing device,” which can be coded for the machine learning/recognizing device at Fig. 3B and ¶¶0084-0085). 
c.	Regarding claim 53, claim 53 is analogous and corresponds to claim 46. See rejection of claim 46 for further explanation.
d.	Regarding claim 54, the combination applied in claim 53 discloses wherein the computing device obtains the indication of one or more machine learning models from at least one repository including a plurality of machine learning models (Miao discloses “[a] personalized machine learning approach may use a distributed asynchronous optimization algorithm” for the personalized machine learning models in the client devices at ¶¶ 0045, 0049-53
e.	Regarding claim 56, claim 56 is analogous and corresponds to claim 56. See rejection of claim 49 for further explanation.
f. 	Regarding claims 60, claim 60 is analogous and corresponds to claim 46. See rejection of claim 46 for further explanation.
g. 	Regarding claims 61-62, claims 61-62 are analogous and correspond to claim 54 and 56, respectively. See rejection of claims 54 and 56 for further explanation.
h. 	Regarding claim 65, Bowers discloses wherein the information specifying a hardware target further comprises information specifying multiple hardware targets (Miao discloses that “client device 502 may modify consensus machine learning model 508 based, at least in part, on the information collected locally by client device 502. Client device 502 (e.g., an individual user) can modify consensus machine learning model 508 by performing an operation (e.g., minimization problem) . . . Such modifying generates a personalized machine learning model . . .” at Fig. 4-406 and ¶¶ 0057-58).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 609